DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 25 October 2021, 27 December 2021, and 08 April 2022 have been considered by the examiner.
Claim Objections
Claim 5 is objected to because of the following informalities: The fourth clause should read:
“projecting said compressed body through said stretched webbing to form webbing around said compressed body…”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claims 7-8 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by US 2012/0031416 to Atchley et al. (“Atchley”).
	With regard to Claim 7, Atchley teaches methods of encasing smokeless tobacco products wherein compressed smokeless tobacco is entangled and encased with melt-blown thermoplastic fibers (see Abstract; ¶¶ [0068], [0074]; Claim 10).
	With regard to Claim 8, Atchley teaches polyurethane materials (see ¶¶ [0047], [0108]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
2.	Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0100382 to Mishra et al. (“Mishra”).
	With regard to Claim 1, Mishra teaches a method of making a smokeless tobacco product with a net-structured coating thereon wherein a molded (compressed) piece of tobacco material is coated with a coating comprising a polymer on an outer surface thereof (see Abstract; ¶¶ [0009], [0022]).  According to Mishra, the coating preferably includes a net structure featuring a plurality of openings such that the underlying tobacco material is exposed (see ¶ [0007]).  In an embodiment, the net structure layer is formed over a molded tobacco product via pouring and/or spraying polymer coating over the product with an intervening mesh or sieve which shapes the coating into said net structure (see ¶ [0046]).  The coating is subsequently dried (Id.)  The mesh and/or sieve necessarily comprises various angled openings into which coating material is permitted.  To the extent that Mishra does not expressly teach depositing rows of material on each side of the molded product, it would have been otherwise obvious to one of ordinary skill in the art at the time the invention was filed to have conducted multiple passes of pouring and/or spraying in order to ensure complete coverage of the molded tobacco product.
	With regard to Claim 2, Mishra teaches heat curing the coating (see ¶ [0016]).
	With regard to Claim 3, Mishra does not expressly teach curing in multiple steps for different sides; however the reference teaches multiple drying techniques including room temperature, oven heating, and pat-drying (see ¶ [0016]).  Mishra also indicates preferred moisture content properties for finished products (see ¶¶ [0013], [0017]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have combined any of the drying techniques disclosed by Mishra in order to obtain a desired degree of moisture retention in the tobacco product.
	With regard to Claim 4, Mishra teaches hot spraying coating onto the compressed products (see ¶ [0048]).
3.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mishra in view of US 2005/0244521 to Strickland et al. (“Strickland”).
	With regard to Claim 6, the teachings of Mishra as discussed re: Claim 1 are reiterated.  Mishra does not teach producing a foamed layer on compressed tobacco products as claimed.  Strickland is similarly directed to compositions suitable for use with smokeless tobacco products, and teaches film and gel compositions perforated or otherwise porous therefor (see Abstract; ¶¶ [0014], [0254]).  An embodiment of Strickland entails a tobacco composition with a foamed layer thereon (see Claims 6, 134).  According to Strickland, foam compositions may be employed to develop aerated films thereby permitting desirable dissolution rates (see ¶¶ [0027], [0036], [0058]).  In an embodiment, a tobacco product is introduced into a foam matrix for coating (see ¶ [0262]).  In an embodiment a polymer bath is employed (see Claim 229).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have employed a foaming bath in the method of Mishra in order to deposit a porous foamed layer on molded tobacco and thereby obtain smokeless tobacco product with a controllable degree of dissolution as desired.
Allowable Subject Matter
Claim 5 is directed to allowable subject matter, pending correction to the minor informality indicated herein.
The following is an examiner’s statement of reasons for allowance: The closest prior art is deemed to be either of US 2012/0031414 to Atchley et al. or US 2012/0031416 to Atchley et al., each of which teach encasing compressed smokeless tobacco products via projection through a “waterfall” of spun polymer fiber (see ‘414 at ¶  [0065]; ‘416 at ¶ [0079]); however the references do not teach or suggest forming a stretched web of polymer material through which projection occurs, as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael P Rodriguez whose telephone number is (571)270-3736. The examiner can normally be reached 9:00 - 6:00 Eastern M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael P. Rodriguez/Primary Examiner, Art Unit 1715